 Case 3:19-cv-00808-JPG Document 53 Filed 08/20/21 Page 1 of 4 Page ID #187


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ESLEY DEE CORNELIUS, III,                           )
 #201308121,                                         )
                                                     )
                        Plaintiff,                   )
                                                     )
 vs.                                                 )   Case No. 19-cv-00808-JPG
                                                     )
 CODY GWALTNEY,                                      )
 AND ANTHONY PENA,                                   )
                                                     )
                        Defendants.                  )

                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter came before the Court for a hearing on Defendants’ Motion to Compel and

Sanction Plaintiff and Extend Time for Discovery and Dispositive Motions on August 18, 2021.

(Doc. 46). At the hearing, Defendants also made a Motion to Dismiss Case for lack of prosecution

pursuant to Federal Rule of Civil Procedure 41(b). For the reasons set forth on the record and

herein, Document 46 is GRANTED in part and DENIED in part, and the Motion to Dismiss is

GRANTED. This action is DISMISSED without prejudice and with SANCTIONS.

                                              Motion

       Plaintiff notified the Court that he was released from custody in March 2021. (Doc. 42).

In Defendants’ motion filed July 1, 2021, Defendants state that Plaintiff failed to appear at his

scheduled deposition in Jonesboro, Illinois, in June 2021. (Doc. 46, ¶¶ 1-2). He did not provide

opposing counsel with a phone number where he could be reached, so counsel was unable to

contact him to discuss the matter. (Id. at ¶ 4). Counsel’s appearance at the deposition caused

Defendants’ insurer to incur attorney fees, mileage expenses, and court reporter fees. (Id. at ¶ 7).

Defendants seek an order compelling Plaintiff’s attendance at a deposition, an amended scheduling

order, and reasonable expenses for Plaintiff’s original deposition. (Id. at ¶¶ 9-12).


                                                 1
 Case 3:19-cv-00808-JPG Document 53 Filed 08/20/21 Page 2 of 4 Page ID #188


       On July 2, 2021, this Court entered the following Order in this matter:

       ORDER TO SHOW CAUSE: Plaintiff is hereby ORDERED to SHOW CAUSE why
       Defendants’ Motion to Compel Plaintiff's Deposition, Extend Deadlines for Discovery and
       Dispositive Motions, and for Sanctions should not be granted. The deadline for filing a
       written response to this Order is JULY 16, 2021. Plaintiff is WARNED that that failure to
       respond by this deadline shall result in entry of an order granting the motion.

(Doc. 47). Plaintiff did not respond to the show cause order by the deadline. He also failed to

request an extension of time for responding.

       Therefore, on August 5, 2021, the Court entered the following Notice of Impending

Dismissal:

       NOTICE OF IMPENDING DISMISSAL: On or before July 16, 2021, Plaintiff was
       ordered to show cause why Defendants’ [46] Motion to Compel, Motion for Extension of
       Time for Discovery and Dispositive Motions, and Motion for Sanctions should not be
       granted based on his failure to appear at his scheduled deposition. (Doc. 47). Plaintiff did
       not respond to the show cause order by the deadline, and he did not request an extension
       of time to respond. The Scheduling Clerk shall therefore schedule a hearing on the motion
       at Doc. 46. Defendants shall prepare an itemized statement of attorney fees, mileage, and
       court reporter fees associated with Plaintiffs deposition to present at the hearing. Plaintiff
       is ORDERED to appear at that hearing and be prepared to explain why he did not appear
       at his deposition or respond to the Court's Order to Show Cause at Doc. 47. Plaintiff is also
       WARNED that he shall face sanctions that may include, but are not limited to, payment of
       reasonable expenses and attorney fees for his deposition under Fed. R. Civ. P. 30(g) and
       37(a)(5)(A) and dismissal of the action under Fed. R. Civ. P. 41(b) and/or 37(b)(2)(A) for
       his non-appearance.

(Doc. 48).

       The Court held a hearing on Defendants’ motion on August 18, 2021.                Defendants

appeared by counsel, Attorney Bhairav Radia. Although he was served with proper notice of the

hearing, Plaintiff failed to appear. At the hearing, Defendants made a motion to dismiss the action

for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b). Along with the

motion, Defendants filed a declaration containing an itemization of expenses, including attorney

fees, associated with the deposition.

                                            Discussion

       Pursuant to Rule 30(g) of the Federal Rules of Civil Procedure, a party whose attorney

attends a deposition may recover reasonable expenses if the other party fails to appear. See FED.
                                               2
    Case 3:19-cv-00808-JPG Document 53 Filed 08/20/21 Page 3 of 4 Page ID #189


R. CIV. P. 30(g). Rule 37(d)(1)(A) of the Federal Rules of Civil Procedure authorizes the Court

to order sanctions against a party for failing to appear at his or her deposition after being served

with proper notice. Available sanctions include reasonable expenses, including attorney fees and

costs, as itemized in Rule 37(b)(2)(A)(i)-(vi). Finally, Rule 41(b) of the Federal Rules of Civil

Procedure authorizes dismissal of an action for failure to comply with a court order, failure to

comply with the Federal Rules of Civil Procedure, or for failure to prosecute claims.

        Given that Plaintiff failed to appear at his deposition, failed to respond to Document 46,

failed to show cause why this case should not be dismissed, and also failed to appear at the related

hearing, the Court deems it appropriate to: DENY as moot the Motion to Compel and Extend

Deadlines (Doc. 46); GRANT the Motion for Sanctions (Doc. 46); and GRANT the Motion to

Dismiss Case. This action shall be dismissed without prejudice, and Plaintiff shall be responsible

for paying Defendants the reasonable expenses for his deposition. He shall also be prohibited

from refiling this action until he pays the defendants the sanctioned amount.

                                            Disposition

        For the reasons set forth on the record and summarized herein, Defendants’ Motion to

Compel and Extend Deadlines (Doc. 46) is DENIED as MOOT, and the Motion for Sanctions

(Doc. 46) is GRANTED. Plaintiff is SANCTIONED for his non-appearance at his deposition

and is ORDERED to pay Defendants the reasonable expenses associated with the deposition in

the total amount of $1,390.96.1 Plaintiff is PROHIBITED from refiling this lawsuit unless and

until he pays the defendants this amount.

        Defendants’ Motion to Dismiss Pursuant to Rule 41(b), made orally at the hearing, is

GRANTED. This action is DISMISSED without prejudice based on Plaintiff’s failure to

prosecute his claims herein. FED. R. CIV. P. 41(b).



1
  This amount includes $1,000.00 in attorney fees for attending the deposition, $204.96 for mileage,
$100.00 for court reporter fees, and $86.00 for drafting Document 46. (See Doc. 50).
                                                 3
 Case 3:19-cv-00808-JPG Document 53 Filed 08/20/21 Page 4 of 4 Page ID #190


       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 8/20/2021
                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 4
